Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term SPSS, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Further, all instances of “BurIII” in the Specification should be changed to “Burr-III”.

Claim Objections
Claim 1 objected to because of the following informalities:  
Page 1, line 17 should be amended to recite “species mean acute values (SMAV)”;
Page 1, lines 22-23 should be amended to recite “a median lethal concentration (LC50)”;
Page 2, line 12 should be amended to recite “species sensitivity distribution (SSD) models”;
Page 2, lines 28-29 should be amended to recite “the final toxicity value (FV)”
Page 2, line 18 should be amended to recite “Burr-III”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with errors.
Claim 1 recites the following limitations:
 "the biodata distribution characteristics" in page 1, line 3;
“the existing toxicity values” in page 1, line 4;
“the aquatic toxicity values in page 1, line 5;
“the resident species” in page 1, line 6;
“the biological species” in page 1, line 6;
“the species” in page 1, line 8;
“the species names” in page 1, line 8;
“the same species level” in page 1, lines 9-10;
“the reference” in page 1, line 10;
“the requirements” in page 1, line 11;
“the screening principle” in page 1, line 14;
“the toxicity test subjects” in page 1, lines 14-15;
“the test process” in page 1, line 15;
“the relevant toxicity test specifications” in page 1, line 16;
“the species mean acute values” in page 1, line 17;
“the finally reserved species” in page 1, line 17;
“the calculation formula” in page 1, line 18;
“the toxicity values” in page 1, line 21;
“the number of toxicity values” in page 1, lines 21-22;
“the minimum SMAVs” in page 1, line 24;
“the biological taxonomy” in page 1, line 25;
“the control group” in page 2, line 1;
“the experimental group” in page 2, line 2;
“the exposure concentration” in page 2, line 2;
“the principle of equal ratio” in page 2, line 3;
“the newly obtained toxicity value” in page 2, lines 6-7;
“the original toxicity database” in page 2, line 9;
“the optimal SSD model” in page 2, line13;
“the final fitting model” in page 2, line 19;
“the maximum fit coefficient” in page 2, line 19;
“the optimum SSD model” in page 2, line 20;
“the water quality criterion value “ in page 2, line 21; 
“the site-specific water quality criterion value” in page 2, lines 26-27; and
“the toxicity percentage sorting method” in page 2, line 28.
There is insufficient antecedent basis for these limitations in Claim 1.  Dependent Claims 2-5 are rejected due to their dependence on Claim 1.  It appears that Claims 1-5 are replete with antecedent basis issues, and it is recommended that Applicant recheck the language of each of Claims 1-5 for further errors.
Further, Claim 1 contains the trademark/trade name SPSS.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a linear regression method and, accordingly, the identification/description is indefinite.
Further, the terms “optimal” and “optimum” in Claim 1 are relative terms which renders the claim indefinite. The terms “optimal” and “optimum” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 1 recites “analyzing the biota distribution characteristics of a river basin”, “eliminating non-resident related species from the existing toxicity values”, “supplementing toxicity values of site-specific resident sensitive species and endemic species”, “establishing a resident toxicity database for the river basin”, “comparing the degrees of fitting of species sensitivity distribution SSD models and identifying the optimal SSD model”, and “validating the water quality criterion value”. The limitations of “analyzing the biota distribution characteristics of a river basin”, “eliminating non-resident related species from the existing toxicity values”, “supplementing toxicity values of site-specific resident sensitive species and endemic species”, “establishing a resident toxicity database for the river basin”, “comparing the degrees of fitting of species sensitivity distribution SSD models and identifying the optimal SSD model”, and “validating the water quality criterion value”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a resident toxicity database,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “analyzing” in the context of this claim encompasses the user mentally reviewing biodata distribution characteristics of a river basin. Similarly, the limitation of “eliminating non-resident related species from the existing toxicity values”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “eliminating” in the context of this claim encompasses the user performing mathematical calculations regarding toxicity values. Further, “supplementing” in the context of the claim encompasses the user performing manual analysis of toxicity values of various species; “establishing” in the context of this claim, but for the recitation of a generic computer element (i.e., a database) encompasses the user manually gathering data; and “comparing” and “validating” in the context of this claim encompasses performing mathematical calculations by the user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. While the claim recites various additional elements that are sub-steps of the claim limitations discussed above, all of these additional elements encompass performing of mental mathematical calculations and analysis by the user.  Further, recitation of “a resident toxicity database” does not integrate the judicial exception into a practical application because the database is recited at a high-level of generality (i.e., as a generic database used for generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 is not patent eligible.
Dependent claims 2-5 are likewise also not patent eligible. The limitations of claims 2-5 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 2-5 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Allowable Subject Matter
Although there are no prior art rejections for Claims 1-5, the Examiner cannot comment on their allowability until the claim objections and the rejections under 35 U.S.C 112 and 35 U.S.C 101 are satisfactorily addressed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863